t c memo united_states tax_court james l and leta a thurman petitioners v commissioner of internal revenue respondent docket no filed date james l magee and thomas h nelson for petitioners kay hill for respondent memorandum opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax the sole issue for decision is whether respondent may employ the doctrine_of substantial compliance in order to treat petitioners' s_corporation as having made a valid election under sec_1368 background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts is incorporated herein by this reference petitioners resided in fairbanks alaska at the time they filed their petition during the taxable_year and previous years petitioners owned percent of the shares of issued and outstanding common_stock of earth movers of fairbanks inc emfi petitioners' children owned the remaining percent of the issued and outstanding common_stock emfi was incorporated under the laws of the state of alaska in emfi reported its taxes on a fiscal_year basis beginning on november and ending on october prior to the taxable_year commencing date emfi was actively_engaged_in_business as a c_corporation and was taxable as such under the internal revenue laws emfi elected to be taxed as an s_corporation under the internal revenue laws for the taxable_year ending date and years thereafter 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure as of date emfi had c_corporation book retained earnings_of dollar_figure related to prior years on date at a special meeting of the board_of directors emfi declared and paid a dollar_figure million cash dividend to its shareholders emfi prepared a statement of election to treat distributions to shareholders as not made first out of the accumulated_adjustments_account and mr thurman signed the statement on date emfi also prepared a statement of consent of affected_shareholders to election by earth movers of fairbanks inc to treat distributions to shareholders as not made first out of the accumulated_adjustments_account each of the shareholders who received a distribution signed the statement on date emfi did not file the election statement or the statement of consent with the internal_revenue_service irs emfi recorded its c_corporation book retained earnings balance at dollar_figure as of date on their federal_income_tax return petitioners reported the distributions paid_by emfi in date as taxable dividend distributions petitioners have not filed claims for refund in relation to the dividend distribution made in date by emfi emfi made two distributions to its shareholders during the fiscal_year ended date at emfi's annual meeting of directors held on date the board resolved to make a distribution of dividends in the amount of dollar_figure emfi prepared a statement of election to treat distributions to shareholders as not made first out of the accumulated_adjustments_account and mr thurman signed the statement on date emfi also prepared a statement of consent of affected_shareholders to election by earth movers of fairbanks inc to treat distributions to shareholders as not made first out of the accumulated_adjustments_account each of the shareholders who received a distribution signed the statement on date emfi did not attach to its form_1120s for the fiscal_year ended date or file separately with the irs the election statement or the statement of consent in accordance with the board_of directors' resolution the first distribution was made on date in the amount of dollar_figure and was paid partially by checks totaling dollar_figure and partially in promissory notes totaling dollar_figure petitioners' share of the first distribution paid_by emfi on date totaled dollar_figure the second distribution was paid in the total amount of dollar_figure a portion of the second distribution was paid_by emfi to the shareholders on date petitioners' share of the first portion of the second distribution paid on date totaled dollar_figure during the calendar_year petitioners received a total of dollar_figure in cash and promissory notes as their share of the first and second distributions paid_by emfi for its fiscal_year ended date emfi's form_1120s for the fiscal_year ended date indicates on line of schedule k shareholders' shares of income credits deductions etc that emfi made a distribution other than dividends of dollar_figure line of schedule k provides a place for taxpayers to report total dividend distributions paid from accumulated_earnings_and_profits emfi did not report any amount on line emfi's schedule m-2 analysis of accumulated_adjustments_account other adjustments account and shareholders' undistributed_taxable_income previously taxed for the same year indicates on line that emfi made a nondividend_distribution of dollar_figure schedules k-1 shareholder's share of income credits deductions etc for the same time period indicate on line that emfi made a nondividend_distribution to mr and mrs thurman in the respective amounts of dollar_figure and dollar_figure emfi issued forms to the shareholders for reflecting the first distributions for its fiscal_year ended date as taxable dividends emfi did not issue any forms for either or with respect to the second distribution it declared for the fiscal_year ended date petitioners' original federal_income_tax return for does not reflect any taxable dividends received from emfi on date petitioners filed a form 1040x amended u s individual_income_tax_return for reporting taxable dividends of dollar_figure from emfi on date petitioners filed a third form 1040x removing from taxable_income the taxable dividends of dollar_figure from emfi and claiming a refund of tax proportionate to the reduction of income the irs has not allowed the claim_for_refund filed by petitioners in their third amended_return for the taxable_year beginning in date emfi was audited by the irs for the fiscal_year ended date in in the course of discussions with mr rockne wilson petitioners' accountant the revenue_agent examining emfi's return for the fiscal_year ended date raised the issue of whether emfi had made an election under sec_1368 the revenue_agent determined that the amount of c_corporation earnings_and_profits as of date was dollar_figure rather than dollar_figure although petitioners dispute this figure the parties agree that emfi's correct accumulated c_corporation earnings_and_profits as of date exceed the total distributions of dollar_figure by emfi in 2petitioners filed a second form 1040x dated date in which they made an unrelated dollar_figure adjustment to income discussion respondent argues that notwithstanding the fact that emfi did not file an election statement for its fiscal_year ended date the doctrine_of substantial compliance operates to treat emfi as having made an election to first distribute earnings_and_profits to petitioners petitioners argue that no election was made by emfi generally the accumulated_adjustments_account is a corporate account of an s_corporation which is adjusted in the same manner as adjustments are made to a shareholder's basis under sec_1367 sec_1368 the accumulated_adjustments_account generally contains a total of all undistributed_earnings of the corporation previously taxed to the shareholders during the period in which the corporation has been an s_corporation the basic purpose of the earnings_and_profits account is to keep track of the amount of corporate funds that have not yet been taxed to shareholders 105_tc_380 affd sub nom 111_f3d_593 8th cir when a corporation elects pass- through treatment under subchapter_s its net_income earned as an s_corporation is taxed currently to the shareholders and thereafter is generally distributed tax free sec_1366 sec_1368 c cameron v commissioner supra pincite sec_1371 provides for taxable years after that the accumulated_earnings_and_profits that an s_corporation carries over from preelection years when it was a c_corporation generally are not adjusted for the taxable years during which the s_corporation_election is in effect sec_1371 cameron v commissioner supra sec_1368 sets out the ordering rules for the tax treatment of s_corporation distributions sec_1368 generally provides that an s_corporation with earnings_and_profits must treat its distributions as being first out of the accumulated_adjustments_account tax free to the extent of the shareholder's adjusted_basis in the stock if the amount of the sec_1368 provides c s_corporation having earnings_and_profits --in the case of a distribution described in subsection a by an s_corporation which has accumulated earnings and profits-- accumulated_adjustments_account -- that portion of the distribution which does not exceed the accumulated_adjustments_account shall be treated in the manner provided by subsection b sec_1368 provides b s_corporation having no earnings_and_profits --in the case of a distribution described in subsection a by an s_corporation which has no continued distribution out of the accumulated_adjustments_account exceeds the adjusted_basis of the stock the excess shall be treated as gain from the sale_or_exchange of property sec_1368 110_tc_27 sec_1368 provides that if a distribution by an s_corporation with accumulated_earnings_and_profits exceeds the amount of its accumulated_adjustments_account the portion of the distribution that exceeds such account will be treated as a dividend to the extent it does not exceed the accumulated_earnings_and_profits of the s_corporation sec_1368 provides for an election to reverse the order of distribution to allow a distribution of earnings_and_profits first and accumulated s_corporation earnings next sec_1368 provides a in general--an s_corporation may with the consent of all of its affected_shareholders elect to have paragraph of subsection c not apply to all distributions made during the taxable_year for which the election is made continued accumulated earnings and profits-- amount applied against basis --the distribution shall not be included in gross_income to the extent that it does not exceed the adjusted_basis of the stock sec_1368 states the term 'affected shareholder' means any shareholder to whom a distribution is made by the s_corporation during the taxable_year generally distributions by an s_corporation making this election are all treated as made first from earnings_and_profits under sec_1368 and second from the accumulated_adjustments_account under sec_1368 c sec_1368 does not contain a description of the time or method in which an election to distribute earnings first from earnings_and_profits can be made however the conference_report of the technical corrections act of publaw_97_448 96_stat_2365 which added sec_1368 to the code states that the procedures for electing dividend treatment will generally be similar to the procedures of prior_law sec_1 c allowing distributions out of earnings_and_profits to be made prior to distributions of previously_taxed_income h conf rept pincite 1983_1_cb_498 former sec_1 c provided for any taxable_year for which such election is made a statement of election shall be filed with a timely return t d 1960_1_cb_317 the conference_report indicates that congress intended that an election statement must be filed with a timely filed return proposed_regulations clarifying the method of election under sec_1368 were issued in date prior to the due_date or filing of petitioners' and emfi's respective tax returns for and fiscal_year ended date sec_1_1368-1 proposed income_tax regs fed reg date related to the time and manner for making the election under sec_1368 and provided time and manner of making elections a corporation makes an election for a taxable_year under this paragraph f by attaching a statement to a timely filed original or amended_return required to be filed under sec_6037 for that taxable_year the statement must state that the corporation is making an election under sec_1_1368-1 identify the election and be signed under penalties of perjury by an officer of the corporation on behalf of the corporation and by each shareholder of the corporation who receives a distribution during the taxable_year the proposed regulation indicates that the secretary interpreted sec_1368 to require the attachment and filing of a written_statement indicating the intent of the shareholders of the corporation that they unanimously agree to the treatment of all distributions during the year of election as distributed first from earnings_and_profits final and proposed_regulations indicate that the written_statement of election may be attached to a timely filed original or amended_return sec_1_1368-1 income_tax regs 5final regulations under sec_1368 were adopted and became effective for taxable years beginning on or after date t d 1994_1_cb_219 the new regulations contain nearly identical language to the proposed_regulations but specifically refer taxpayers to the consent requirement of the statute and simply require the statement to establish that the affected_shareholders have consented rather than expressly requiring that they manifest consent by signing the statement sec_1_1368-1 income_tax regs sec_1_1368-1 proposed income_tax regs fed reg date thus the regulations also allow for a taxpayer to make the election on an amended_return emfi did not attach an election statement in respect to sec_1368 to its form_1120s nor did it file an election with an amended form_1120s notwithstanding the fact that emfi did not file an election statement with the secretary under sec_1368 respondent argues that we should apply the doctrine_of substantial compliance to find that emfi elected to treat all distributions in its fiscal_year ended date as taxable_distributions of earnings_and_profits petitioners argue that respondent may not invoke the doctrine_of substantial compliance to create a binding election when the taxpayer does not make and file an election in accordance with the secretary’s requirements and procedures historically this court has under limited circumstances excused taxpayers from strict compliance with procedural regulatory requirements as long as the taxpayer substantially complied by fulfilling the essential statutory purpose see eg 81_tc_709 74_tc_458 67_tc_1071 67_tc_736 42_tc_308 however there is no defense of substantial compliance for failure to comply with the essential requirements of the governing statute 896_f2d_218 7th cir see also tipps v commissioner supra pincite 69_tc_837 rockwell inn ltd v commissioner tcmemo_1993_158 we have looked to the specific requirements of the election provision to determine whether they relate to the substance or essence of the statutory and regulatory scheme 83_tc_831 affd 783_f2d_1201 5th cir tipps v commissioner supra in ascertaining whether a particular provision of a regulation must be literally complied with it is necessary to examine its purpose its relationship to other provisions the terms of the underlying statute and the consequences of failing to comply with the provision in question young v commissioner supra hewlett-packard co v commissioner supra pincite 60_tc_910 in addition the omission of the required material must not operate to respondent’s prejudice tipps v commissioner supra taylor v commissioner supra pincite0 rockwell inn ltd v commissioner supra in the case at hand respondent's determination that emfi elected to distribute earnings_and_profits is not based upon an election that was attached to emfi's form_1120s for the fiscal_year ended date instead respondent's determination disregards the lack of a filed election asserts that emfi substantially complied with the election requirements and therefore asserts that emfi has in fact made the election under sec_1368 this is the first instance we are aware of in which we have been asked to find under the doctrine_of substantial compliance that a taxpayer is bound by an election where no election statement was filed and the taxpayer refuses to file such election respondent argues that it would be unfair to apply the doctrine_of substantial compliance so that only taxpayers may use it we need not decide the issue of whether the doctrine_of substantial compliance may never be used to force a taxpayer to be bound by an election where the taxpayer substantially complied with the requirements to make the election instead for several reasons we do not believe that the facts of this case warrant an application of the doctrine_of substantial compliance to require 6in brody v commissioner tcmemo_1975_47 the taxpayer argued that s_corporation status may not be elected by filing an s_corporation return instead of the form prescribed by the regulations relying on the fact that the returns filed were s_corporation returns the commissioner determined that the corporation had elected to be taxed under subchapter_s in sustaining the commissioner's determination we relied almost exclusively on the taxpayers' failure to meet their burden_of_proof see rockwell inn ltd v commissioner tcmemo_1993_158 emfi to treat the distributions in question as distributed first from earnings_and_profits respondent's application of the doctrine_of substantial compliance on the facts in the instant case is not in consonance with our previous application of the various factors used to determine whether a taxpayer has substantially complied with the essence of the governing statute in tipps v commissioner supra pincite we stated that the omission of the required material has not operated to respondent’s prejudice the several factors in american air filter co v commissioner supra pincite which we have used to determine whether the regulatory requirements are essential may also be viewed in part as hinging on whether the omission of such requirements harms the irs in effect respondent asks us to apply factors which heavily favor respondent's interests to determine that petitioners are bound by an election which in the first place 7in 81_tc_709 we similarly listed various factors which we have used in determining whether strict compliance was required as follows whether the taxpayer's failure to comply fully defeats the purpose of the statute whether the taxpayer attempts to benefit from hindsight by adopting a position inconsistent with his original action or omission whether the commissioner is prejudiced by the untimely election whether the sanction imposed on the taxpayer for the failure is excessive and out of proportion to the default and whether the regulation provided with detailed specificity the manner in which an election was to be made see 67_tc_1071 61_tc_5 14_tc_706 affd 192_f2d_261 6th cir does not comply with the intent of the statute or the regulations proposed by respondent applying existing law substantial compliance with election requirements normally entails at a minimum a clear expression of the electing party's intention to elect appearing on either its original return or if the circumstances necessitating an election arise after the filing of an original return as soon as practicable on an amended_return 87_tc_116 affd 843_f2d_224 6th cir see also young v commissioner supra pincite electing party must exhibit in some manner his unequivocal agreement to accept both the benefits and the burdens of the election respondent argues that petitioners' signed statements of election and consent provide clear and unequivocal evidence of consent respondent further argues that once emfi made the alleged elections all its actions and those of petitioners are consistent with having made the election respondent contends that emfi's forms 1120s showed reductions of c_corporation earnings_and_profits in and respondent asserts that this is evidenced by emfi's forms 1120s which showed a dollar_figure million reduction on line other retained earnings_of schedule l in date and elimination of the remaining retained earnings in the same manner on emfi's schedule l in date finally respondent argues that the fact that emfi issued forms to its shareholders for showing the dollar_figure distribution as a taxable dividend is evidence of emfi's intent to make the election however both emfi and petitioners exhibited other actions which militate against finding that the requisite intent to make the election existed emfi did not file an election to distribute earnings_and_profits first as provided by sec_1368 the schedules from emfi's form_1120s for the fiscal_year ended date do not indicate an election to first distribute earnings_and_profits or that such a distribution took place to the contrary emfi's form_1120s for the fiscal_year ended date indicates that emfi did not intend to make such an election line of schedule k and line of schedule m-2 indicates that the distributions made were other than dividend distributions emfi specifically reported dollar_figure in distributions other than dividends on line of schedule k and line of schedule m-2 line of schedule k provides a specific place for reporting total dividends_paid to shareholders from earnings_and_profits emfi reported no amount on line indicating that no dividends were distributed in the fiscal_year ended date line of schedules k-1 for the same time period indicates that emfi made a nondividend_distribution to mr and mrs thurman in the respective amounts of dollar_figure and dollar_figure moreover emfi actually made two separate distributions that petitioners initially did not report as taxable_income for petitioners amended their form_1040 the year in which the distributions were made and included the distributions in taxable_income and paid the related tax ultimately petitioners filed another amended_return in which they removed the distributions from taxable_income made a claim_for_refund and now assert that emfi did not make an election to first distribute earnings_and_profits with respect to petitioners' individual filings evidence that emfi intended to file an election is further diminished by the fact that petitioners filed their first amended_return which represented the distributions as dividends on date whereas emfi was not required to file form_1120s for the fiscal_year ended date until long after petitioners filed their amended_return it is certainly conceivable that emfi through its officers made a decision as to whether or not to file an election between the time that petitioners filed their amended_return in date and the time that emfi filed its corporate return although there appears to be some confusion in petitioners' individual filings it is clear that no election was filed by emfi on its corporate return and petitioners have amended their tax_return in an effort to consistently reflect the assertion that emfi did not elect to treat its distributions as taxable to the extent of earnings_and_profits of particular importance in this case is emfi's unwillingness to amend its return to include an election in prior cases in which we have applied the doctrine_of substantial compliance to except taxpayers from literal compliance taxpayers have argued that they intended to make the required election consistent with the assertion of substantial compliance taxpayers have in many cases amended their returns to include a consistent election statement the commissioner has also 8for examples of cases in which substantial compliance was found see eg 321_f2d_717 10th cir late filing of required agreement allowed 67_tc_1071 taxpayer offered to amend to comply with any election requirements 67_tc_736 late filing required columbia iron metal co v commissioner supra required written declaration filed subsequent to filing_return 41_tc_214 election filed upon learning of defect for examples of cases in which substantial compliance has been denied see eg 843_f2d_224 6th cir affg 87_tc_116 taxpayer filed form_970 late 89_tc_327 taxpayer amended corporate returns to include sec_48 election 88_tc_1453 taxpayer attached required agreement to amended_return 83_tc_831 election attached to amended_return affd 783_f2d_1201 5th cir 31_tc_655 affd 272_f2d_945 6th cir taxpayer amended_return prior to notice_of_deficiency continued required that a consistent election be filed in order to meet the requirements of substantial compliance in priv ltr rul date on facts very similar to the instant case the commissioner ruled that the taxpayer substantially complied provided that no later than days after the date of this letter the electing party files a sec_1368 election here instead of causing emfi to file a late election in an effort to substantially comply petitioners amended their form_1040 to report no taxable_distributions were receiveddollar_figure we therefore find that the conflicting continued but cf 100_tc_32 substantial compliance found on information within the originally filed return 47_tc_218 affd 391_f2d_930 5th cir revocation of s_corporation_election allowed without amended or late filing 9although private letter rulings are not precedent sec_6110 they do reveal the interpretation put upon the statute by the agency charged with the responsibility of administering the revenue laws 369_us_672 see 452_us_247 97_tc_74 n 10respondent argues that if emfi is treated as not having made the election then taxpayers in the future will be able to whipsaw the government respondent argues that taxpayers may substantially comply except for filing the election form and later depending on whether it is in the taxpayer's interest effectively revoke the election by amending the shareholder's returns to request a refund however by requiring emfi to file an election our decision in this case only reinforces the commissioner's regulatory requirement that an election statement be filed moreover the commissioner's regulations provide for an election to be made on a timely filed original or amended continued actions taken by emfi and petitioners do not meet the minimum requirement of a clear and unequivocal expression of their intent to make the electiondollar_figure fisher indus inc v commissioner supra young v commissioner supra for the above-stated reasons we decline to apply the doctrine_of substantial compliance in this instance to force petitioners and emfi to treat distributions for their respective and date years as distributions of earnings and continued return sec_1_1368-1 income_tax regs sec_1_1368-1 proposed income_tax regs fed reg date we do not see that the outcome of our decision today is meaningfully different than the current regulatory framework 11we also note that some courts have taken a narrow view of the judicial doctrine_of substantial compliance see 896_f2d_218 7th cir 948_f2d_723 fed cir rockwell inn ltd v commissioner tcmemo_1993_158 in prussner v united_states supra pincite the court_of_appeals for the seventh circuit addressed the application of the doctrine_of substantial compliance stating the common_law doctrine_of substantial compliance should not be allowed to spread beyond cases in which the taxpayer had a good excuse though not a legal justification for failing to comply with either an unimportant requirement or one unclearly or confusingly stated in the regulations or the statute emphasis added see also 937_f2d_316 7th cir affg estate of grimes v commissioner tcmemo_1988_576 profits we hold that emfi did not make a valid election under sec_1368 decision will be entered under rule
